Citation Nr: 9905519	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-29 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased (compensable) original rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted, pursuant to Board 
decision, a claim by the veteran seeking entitlement to 
service connection for bilateral pes planus, assigning a zero 
percent (noncompensable) disability rating.  Subsequently, 
after additional evidence had been submitted, the RO rendered 
another rating decision, dated August 1997, in which it 
continued the veteran's noncompensable evaluation for his 
service-connected pes planus.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence of record, both at the time of the 
RO's April 1997 decision and up to the present time, shows 
that the veteran's bilateral pes planus involves grade III 
pronation and is manifested by occasional pain on prolonged 
use.

3.  A weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and pain on manipulation of the 
feet are not shown by the evidence of record.



CONCLUSIONS OF LAW

The criteria for a compensable disability rating for the 
veteran's service-connected bilateral pes planus were not met 
at the time of the RO's April 1997 decision, nor at any time 
from April 1997 to the present.  38 U.S.C.A. §§ 1155, 5107  
(West 1991); 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5276  
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
service-connection for pes planus and has appealed the 
initial grant of less than complete benefits.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995) (where a veteran 
appeals the RO's initial assignment of a rating, for a 
service-connected disorder, that constitutes less than a 
complete grant of benefits permitted under the rating 
schedule, he has established a well-grounded claim).  The 
veteran has not alleged that any records of probative value 
that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two 

evaluations under a specific diagnostic code shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  In cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree of 
disability existing at the time of entrance into active 
service, whether the particular condition was noted at the 
time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule except that if the disability is 
total (100 percent) no deduction will be made.  If the degree 
of disability at the time of entrance into service is not 
ascertainable in terms of the schedule, no deduction will be 
made.  38 C.F.R. § 3.322, 4.22  (1998).

In is noteworthy that, in this case, the veteran appealed the 
initial grant of a noncompensable disability rating, a part 
of his original claim seeking entitlement to service 
connection for pes planus.  His appeal is not a new claim 
seeking an increased disability rating.  Fenderson v. West, 
No. 96-94, slip op. at 7  (U.S. Vet. App. Jan. 20, 1999) 
(citing Suttman v. Brown, 5 Vet. App. 127, 136  (1993) (claim 
for increase "based upon facts different from the prior 
final claim"); Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32  (1992) (in claim for increased rating "veterans claim 
that his service-connected disability has undergone an 
increase in severity since that prior claim")).  A main 
distinction between these two types of claims is that, in a 
claim seeking an increased disability rating, the current 
level of disability is of primary importance.  Id. at 8 
(citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994)).  This 
rule is not applicable when the appeal concerns the initial 
assignment of a disability rating; in these instances, 
appeals should be decided based on the evidence of record at 
the time of the initial evaluation.  However, for both types 
of claims, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In this regard, for claims 
seeking entitlement to disability compensation, the effective 
date of a disability 

rating is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i)  (1998).

In deciding VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran entered active 
duty with pes planus.  A September 1988 induction medical 
examination report indicates that he had moderate, 
asymptomatic bilateral pes planus at that time; it was not 
considered disabling.  A February 1991 service outpatient 
record reflects that the veteran was seen with pain in both 
ankles of 1 week duration.  The veteran indicated that his 
ankles had hurt since boot camp, and that he had twisted his 
left ankle going up some stairs.  A March 1991 podiatry 
consultation record indicates that the veteran complained of 
continuous turning and spraining of the left ankle.  The 
presence of flat feet was noted.  Impression was mild left 
ankle instability.  The veteran was provided ankle wraps.  An 
April 1991 record indicates that the veteran had continuing 
complaints of ankle pain.  Assessment was status post ankle 
sprain and pes planus.  A February 1992 podiatry consultation 
record indicates that the veteran was seen with symptomatic 
bilateral pes planus.  The impression was that the veteran 
was unable to perform his military duties effectively.  He 
was recommended for Physical Evaluation Board (PEB).

A March 1992 PEB report reiterates the veteran's service 
medical history.  It indicates that he was motivated to 
terminate his service career so that he could control the 
daily stress applied to his feet.  Physical examination 
revealed flatfeet with rolling in of the rear foot, bulging 
of the medial borders, and purchase of the midfoot to the 
transverse plane bilaterally.  Off weight-bearing, the feet 
regained moderate dimensions of a normal foot.  There was 
customary tibial varum present, 

which was compensated for by subtalar joint range of motion.  
Range of motion was within normal limits, except for ankle 
dorsiflexion, which was restricted.  Gait analysis indicated 
a normal gait cycle.  There were no dermatological findings 
or deformities of the feet noted.  Deep tendon reflexes and 
neurovascular status were within normal limits.  Final 
diagnosis was "symptomatic pes planus equinus syndrome, 
bilateral feet."  It was noted that the disorder existed 
prior to entry to service.  A May 1992 PEB letter indicates 
that the disorder was not aggravated by service.

Subsequent to service, the veteran underwent VA general 
medical examination in October 1992.  The report of that 
examination reflects that the veteran had complaints of 
occasional feet and back problems.  He had ankle pains with 
weather changes, but most of his complaints related to his 
back.  Physical examination showed that he had pes planus, 
grade III.

The veteran testified at a personal hearing at the RO in 
October 1993.  During the hearing, he stated that his feet 
were "pretty much flat" prior to his entry into service.  
He stated that the marching and physical drills during 
service caused his ankle to twist and his feet to bother him.  
He indicated that he currently had pain "from time to time" 
and that his feet hurt "just once in a while."  He stated 
that before service he had at least a little arch, but that 
now his feet were completely flat.  He indicated that his 
flat feet were mild prior to service, but were moderate at 
the time of discharge from service.

The claims file contains VA outpatient records, dated from 
September 1992 to May 1996.  No treatment for any flat foot 
problems is shown.

The most recent medical evidence is an August 1997 VA feet 
examination report.  It indicates that the veteran had 
subjective complaints of pain in the arches of both feet at 
the end of the day after being on his feet for prolonged 
periods of time.  On objective examination, his deep tendon 
reflexes, dorsalis pedis, and posterior tibial arteries were 
all +2/4 and equal.  He had a normal range of motion at the 

metatarsophalangeal joint on both feet with no contractures 
or hammertoes or bunion deformities.  He had a mild 
gastrocnemius equinus deformity of both feet with some 
tightness in the heel cord bilaterally upon assuming the 
weight bearing stance position.  His posture was within 
normal limits.  His feet were pronated at approximately +3/4.  
He was able to toe rise and heel walk without difficulty.  
The overall appearance of his feet and lower extremities was 
normal with a slightly abducted gait and a pronated foot 
position bilaterally.  His function was normal.  His 
deformity was pronation with flexible pes plano valgus and a 
positive gastrocnemius equinus of both feet, i.e. tight heel 
cords bilaterally.  His gait was normal with no antalgic gait 
demonstrated upon observation.  He had no secondary vascular 
changes such as varicose veins and his skin was of normal 
turgor, rigidity and color with normal hair distribution with 
no signs of ulceration or callus formation.  X-rays were 
essentially normal with no signs of fracture, tumor, or 
infection.  The bone structure and joint relationships were 
normal.  X-rays revealed mild pes planus, as well as a slight 
hammer toe deformity bilaterally.  Diagnosis was flexible pes 
plano deformity bilaterally with +3/4 pronation bilaterally.  
The veteran was also separately diagnosed with gastrocnemius 
equinus bilaterally with tinea unguium of the hallux nail 
plates.  Recommendation included the use of orthotics for the 
control of his pronation.

III.  Analysis

Pes planus is rated under Diagnostic Code (DC) 5276, which 
specifically addresses disability due to flat feet.  
38 C.F.R. § 4.71a, DC 5276  (1998).  DC 5276 authorizes 
disability ratings ranging from zero to 50 percent, depending 
on the severity of the disability and whether it is 
unilateral or bilateral.  A "mild" disability with 
"symptoms relieved by built-up shoe or arch support" 
warrants a noncompensable rating.  A 10 percent rating is 
assigned to a "moderate" disability involving "weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet; 
bilateral or unilateral."  A "severe" pes planus 
disability, consisting of "objective evidence of marked 

deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities" warrants a 20 percent rating if 
unilateral and a 30 percent rating if bilateral.  
"Pronounced" disability, involving "marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or 
appliances" warrants a 30 percent rating if unilateral and a 
50 percent rating if bilateral.  38 C.F.R. § 4.71, DC 5276  
(1998).  

In determining the appropriate rating, the Board must 
consider the veteran's "functional loss" due to his 
disability.  38 C.F.R. § 4.40  (1998).  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the United States Court of Veterans 
Appeals (Court) held that 38 C.F.R. §§ 4.40 and § 4.45 were 
not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

As indicated above, the initial task of the Board is to 
review the evidence before the RO at the time of its April 
1997 decision to determine if its initial assignment of a 
noncompensable evaluation was proper.  After conducting such 
review, the Board affirms the RO's assignment of that rating.  
Specifically, the Board finds that the medical evidence of 
record at the time of the RO's decision supports only a 
noncompensable rating.  Service medical records show that, 
before entering active duty, the veteran had moderate pes 
planus, which was asymptomatic.  During marching, drills, and 
other physical training during service, his flat feet 
condition became symptomatic and he was treated for the same 
on several occasions.  He was also treated for a twisted left 
ankle.  He was provided ankle wraps for treatment.  In 1992, 
after 2 years of active service, the veteran was discharged 
from service due to his pes planus, which was symptomatic at 
that time.  However, subsequent to service, from 1992 to 
April 1997, no medical evidence shows any treatment for the 
veteran's pes planus.  The Board acknowledges that the 
October 1992 VA 

examination report describes the veteran's pes planus as 
"grade III."  However, for purposes of rating the veteran's 
disorder, the Board is not concerned with how flat the 
veteran's feet are; it is concerned with the actual level of 
disability resulting from his pes planus.  See 38 C.F.R. 
§ 4.1  (1998).  In this regard, the 1992 VA report merely 
states that the veteran had "occasional" subjective 
complaints of foot pain with weather changes.  Although the 
claims file contains several VA outpatient records from 1992 
to 1996, none show any treatment for pes planus.  Even the 
veteran, during his personal hearing, testified that, while 
his feet were bothered by marching and drills during service, 
after service his feet only hurt "from time to time" and 
"just once in a while."

Overall, the evidence before the RO at the time of its April 
1997 decision shows that the veteran's flat feet were only a 
source of occasional pain.  This manifestation most closely 
resembles a "mild" disability.  A "moderate" flatfoot 
disability has symptoms of a weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, 
DC 5276  (1998).  The evidence does not indicate that the 
veteran had any of these manifestations.  Under DC 5276, a 
mild disability warrants a noncompensable rating.  38 C.F.R. 
§ 4.71a, DC 5276  (1998).  Therefore, in regards to the 
veteran's appeal from the RO's April 1997 decision, the Board 
must deny his claim for a compensable rating.

Because subsequent medical evidence, i.e. an August 1997 VA 
feet examination report, was made part of the claims file 
during the pendency of this appeal, the Board must consider 
whether the veteran is entitled to a "staged" rating during 
any time period from April 1997 to the present.  Fenderson, 
slip op. at 9.

In this regard, the Board must also deny the veteran's claim.  
Specifically, the Board finds that the August 1997 VA report, 
considered with all of the evidence of record and in light of 
the Court's decision in DeLuca, supports the current 
noncompensable rating.  The report reflects that the 
veteran's subjective complaints were only of "some pain in 
the arches of both feet at the end of the day after being 

on his feet for prolonged periods of time."  Moreover, 
objective examination revealed a normal range of motion at 
the metatarsophalangeal joint on both feet with no 
contractures or hammertoes or bunion deformities; normal 
posture; and normal gait.  He had no antalgic gait, no 
secondary vascular changes, and no signs of ulceration or 
callus formation.  Overall, the veteran's function was 
"normal."  The only noted abnormality was +3/4 pronation.  
It is noteworthy that the veteran also had an onychomycosis 
infection, a gastrocnemius equinus deformity, and slight 
hammertoes of both feet, none of which are suggested by the 
evidence to be related to his flat feet.  His pes planus was 
described as "mild" and "flexible."

Overall, the Board finds that, since April 1997, the evidence 
shows that the veteran's pes planus has most closely 
reflected a "mild" disability warranting its current 
noncompensable rating under DC 5276.  Thus, no "staged" 
rating is warranted.  In order to warrant a higher rating, 
his disorder, at some point since April 1997, would have had 
to reflect a "moderate" disability, with a weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  
38 C.F.R. § 4.71a, DC 5276  (1998).  No evidence of record 
indicates that any of these symptoms are, or have ever been, 
manifested, with the apparent exception of some 
"occasional" pain on use.  The Board has considered 
possible "functional loss" pursuant to DeLuca; however, in 
this case, the veteran's function is noted to be "normal."

In light of the above, the veteran's appeal of the RO's 
initial assignment of a noncompensable disability rating for 
service-connected bilateral pes planus is denied.

The Board finds that the evidence is not evenly balanced and 
the criteria for a compensable rating for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5276 (1998).



ORDER

Appeal of initial evaluation for service-connected bilateral 
pes planus, rated as noncompensably disabling, is denied



		
	M. S. SIEGEL 
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

